DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high contribution" in claims 3 and 13 is a relative term which renders the claim indefinite.  The term "high contribution" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapira et al. U.S. PGPub 2013/0073223.
Regarding claims 1, 11, 21 and 22, Lapira discloses a method for wind converter management, comprising: collecting data of a first set of measurements from respective wind converters in a group of wind converters (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8); obtaining data distributions for the respective wind converters based on the collected data (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8); and determining a condition (e.g. health assessment) of a first wind converter in the group of wind converters based on the obtained data distributions (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 2 and 12, Lapira discloses the method of claim 1, wherein the determining a condition of the first wind converter comprises: in response to a determination that the data distribution for the first wind converter deviates from data distributions for other wind converters in the group of wind converters, identifying the first wind converter as abnormal (e.g. poor performance) (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 3 and 13, Lapira discloses the method of claim 2, further comprising: in response to the first wind converter being identified as abnormal, determining, from the first set of measurements, a candidate measurement that results in a high contribution of the deviation (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8); and determining a cause of an exception (e.g. identified critical component) in the first wind converter based on the candidate measurement (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 4 and 14, Lapira discloses the method of claim 2, further comprising:

 	Regarding claims 5 and 15, Lapira discloses the method of claim 1, wherein the determining data distributions comprises: for at least one wind converter in the group of wind converters, determining the data distribution by a Gaussian Mixture Model (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 6 and 16, Lapira discloses the method of claim 1, wherein the determining data distributions comprises: for at least one wind converter in the group of wind converters, obtaining reduced-dimension data (e.g. component performance metric) based on the data of the first set of measurements by a dimension-reducing process (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8); and determining the data distribution based on a data distribution of the reduced-dimension data (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 7 and 17, Lapira discloses the method of claim 1, further comprising determining the first set of measurements by classifying a plurality of measurements of the wind converters into sets according to any of: locations at which the plurality of measurements are produced in the wind converters; and/or a prior knowledge about an association relationship among the plurality of measurements (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 8 and 18, Lapira discloses the method of claim 7, further comprising:
collecting second data of a second set of measurements from respective wind converts in a group of wind converters (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8); obtaining second data distributions for the respective wind converters based on the second data (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8); and determining the condition of the first wind converter based on the second data distributions (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 9 and 19, Lapira discloses the method of claim 1, further comprising: in response to data distributions for the group of wind converters being in consistent with each other, identifying the group of wind converters as normal (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).
 	Regarding claims 10 and 20, Lapira discloses the method of claim 2, further comprising:
in response to the first wind converter being identified as abnormal, adjusting an output power of the first wind converter; and/or adjusting an output power dispatch among the group of wind converters (e.g. pg. ¶5-7; pg. 2, ¶21; pg. 3-4, ¶25, 27 and 31-37; pg. 5, ¶43; Fig. 1 and 5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
November 20, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116